DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by GOODMAN PUB.  NO.: US 2008/0009148 A1.
Regarding claim 1, Goodman discloses an electronic assembly  (10) comprising: a host circuit board (14) having an upper surface and board contacts on the upper surface, the upper surface having a mounting area; a socket connector (18) mounted to the host circuit board (14) at the mounting area, the socket connector (18) including a socket housing holding a plurality of socket contacts (60), each socket contact having an upper contact portion and a lower contact portion (see fig. 2), the lower contact portion being electrically connected to the corresponding board contact of the host circuit board (14), the socket contact being compressible between the upper contact portion and the lower contact portion, the socket housing including coolant channels ( a thermal path: see paragraph 0033) configured to receive coolant (for the sink:32); and an electronic package coupled to the socket connector, the electronic package having a lower surface and package contacts on the lower surface, the package contacts being electrically connected to the upper contact portions of the socket contacts.
Regarding claim 2, Goodman discloses the coolant channels or paths are open to the socket contacts for direct cooling of the socket contacts by the coolant (a thermal path:  see paragraph 0033).
Regarding claim 3, Goodman discloses the coolant channels are open to the upper contact portions and the lower contact portions (see figs 1-9). 
Regarding claim 4, Goodman discloses the coolant channels include an inlet coolant channel and an outlet coolant channel, the coolant flows through the socket housing from the inlet coolant channel to the outlet coolant channel (a thermal path: see paragraph 0033).
Regarding claim 5, Goodman discloses a package seal between the electronic package in the socket connector (18) and a board seal or solder balls and pads as a seal or attachment means between the host circuit board and the socket connector.
Regarding claim 6, Goodman discloses the coolant or heat sink (32) is pressurized to flow through the coolant channels (see paragraph 0033).
Regarding claim 7, Goodman discloses the coolant channels are open to the lower surface of the electronic package to cool the electronic package.
Regarding claim 8, Goodman discloses the coolant channels are open to the upper surface of the host circuit board (14) to cool the host circuit board (see paragraph 0033). 

Regarding claim 9, Goodman discloses the host circuit board (14) includes board coolant channels, the board coolant channels being in fluid communication with the coolant channels of the socket housing to allow flow of coolant between the host circuit board and the socket connector (see paragraph 0033).
Regarding claim 10, Goodman discloses comprising a backerplate (26, 30) having an upper surface and a lower surface opposite the upper surface (26, 30), the host circuit board (14) being mounted to the upper surface of the backerplate, wherein the backerplate includes backerplate coolant channels, the backerplate coolant channels being in fluid communication with the coolant channels of the socket housing (see paragraph 0033).
Regarding claim 11, Goodman discloses the backerplate includes a coolant inlet and a coolant outlet in fluid communication with the backerplate coolant channels, the coolant flowing through the coolant inlet to the backerplate coolant channels and the coolant channels of the socket housing (see paragraph 0033).
Regarding claim 12, Goodman discloses the socket housing includes contact channels receiving corresponding signal contacts, the coolant channels including contact coolant channels open to the contact channels to cool the socket contacts in the contact channels (see paragraph 0033).
Regarding claim 13, Goodman discloses the contact channels include an inlet manifold channel (see paragraph 0033) an outlet manifold channel, and cross channels between the inlet manifold channel and the outlet manifold channel, the coolant in the cross channels flowing across the socket contacts as the coolant flows from the inlet manifold channel to the outlet manifold channel (see paragraph 0033).
Regarding claim 20, Goodman discloses socket connector (18) comprising: socket contacts arranged in an array, each socket contact (60) having an upper contact portion and a lower contact portion (see fig. 2), the upper contact portion having an upper mating interface for interfacing with a corresponding package contact of an electronic package, the lower contact portion having a lower mating interface for interfacing with a corresponding board contact of a host circuit board (14), the socket contact forming a transmission path between the electronic package and the host circuit board (14), the socket contact (60) being compressible between the upper contact portion and the lower contact portion; and a socket housing including a contact holder holding the socket contacts, the contact holder extending between an upper surface and a lower surface, the contact holder including coolant channels (see paragraph 0033). for coolant flow through the contact holder for cooling the socket contacts (60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over GOODMAN PUB.  NO.: US 2008/0009148 A1 in view of YANG CN 203696204 U. 
Regarding claim 14, Goodman discloses an electronic assembly comprising, the backerplate including backerplate coolant channels (30, 31) for receiving coolant; a host circuit board (14) having an upper surface and a lower surface opposite the upper surface, the host circuit board having board contacts on the upper surface, the upper surface having a mounting area; a socket connector (18)  mounted to the host circuit board (14) at the mounting area, the socket connector (18) including a socket housing holding a plurality of socket contacts (60), each socket contact having an upper contact portion and a lower contact portion, the lower contact portion being electrically connected to the corresponding board contact of the host circuit board (14), the socket contact being compressible between the upper contact portion and the lower contact portion, the socket housing including coolant channels in fluid communication with the backerplate coolant channels for coolant flow through the coolant channels (see page 6, 2nd paragraph); and an electronic package coupled to the socket connector (60), the electronic package having a lower surface and package contacts on the lower surface, the package contacts being electrically connected to the upper contact portions of the socket contacts. However, Goodman fails to explicitly disclose circuit board with the lower surface being mounted to the upper surface of a backerplate. Yang discloses the circuit board (34) with the lower surface being mounted to the upper surface of the backerplate (1). It would have been obvious to one having ordinary skill in the art to have the lower surface being mounted to the upper surface of the backerplate in order to place to protect the circuit board in GOODMAN’s device. 
Regarding claim 15, Goodman and YANG disclose the coolant channels are open to the socket contacts for direct cooling of the socket contacts by the coolant see paragraph 0033) or YANG (see vent channel in the backplate or cover plate. 
Regarding claim 16, Goodman and YANG disclose a package seal between the electronic package in the socket connector and a board seal between the host circuit board (14) and the socket connector (18).
Regarding claim 17, Goodman and YANG disclose the coolant is pressurized to flow through the coolant channels (see paragraph 0033).
Regarding claim 18, Goodman and YANG disclose the contact channels include an inlet manifold channel, an outlet manifold channel, and cross channels between the inlet manifold channel in the outlet manifold channel, the coolant in the cross channels flowing across the socket contacts as the coolant flows (see paragraph 0033) from the inlet manifold channel to the outlet manifold channel 
Regarding claim 19, Goodman and YANG disclose the host circuit board (14) includes board (14) coolant channels extending between the upper surface and the lower surface within the mounting area, the board coolant channels being in fluid communication with the backerplate coolant channels and the coolant channels of the socket housing for coolant flow (see paragraph 0033).
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
          /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                       11/02/2022